Title: To Benjamin Franklin from Dumas, 22 August 1777
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


M.
22e. Août 1777
Vous aurez vu, avec Mr. D― par ma lettre du 21e. à Mr. C― la situation très désagréable où je me trouve. Depuis quelques mois la famille où je demeure est un enfer, gouverné par une furie, qui nous fait payer, à ses enfants et à moi, de toutes les manieres possibles à sa méchanceté, les folies qu’elle a faites depuis une année, et qui, de plus, se trouve soufflée quant à moi, par une certaine cabale laquelle se tient derriere le rideau et a qui elle est agregée depuis l’hiver passé.

Je compte les minutes, jusqu’a celle qui m’en délivrera pour toujours. J’espère que ce pourra être à la fin du mois prochain. Elle pense me faire une grande grace en me continuant mes appointemens jusqu’à la fin de cette année. Si je n’avois une famille chérie, pour l’entretien de laquelle ce résidu m’est nécessaire en attendant que je puisse y pourvoir autrement, je sacrifierois dès [?] aujourd’hui. Pardon M, si je vous entretiens si longtemps de moi. Il le falloit au moins pour servir d’apologie à mes lettres, qui doivent nécessairement se ressentir du trouble de mon esprit, dans l’état violent où je me trouve, et au milieu des scenes choquantes dans lesquelles j’ai le malheur d’avoir tous les jours un rôle.
Je fis dimanche passé un voyage à Lahaie, muni d’un extrait de la Derniere Lettre de Mr. C―, c’est-à -dire, de ce qu’il étoit à propos d’en faire voir. On me fit l’accueil le plus gracieux: on me plaignit beaucoup. On languissoit que je fusse libre, pour pouvoir être employé utilement à Amsterdam. Quant au principal sujet de plainte qu’elle contenoit, on m’assura à plusieurs reprises, et positivement, que cela n’etoit rien; que cela ne changeoit absolument rien au vrai état et cours des affaires; que Messieurs F― et D― savoient à quoi s’en tenir là -dessus, qu’ils en étoient contents; que l’auteur de la Lettre n’étoit pas au fait de tous les secrets; que la grande oeuvre est d’affoiblir votre ennemi, en évitant que les affaires en viennent à une guerre, qui deviendroit infailliblement générale en Europe; que vous-mêmes, Messieurs, êtes convaincus, qu’à tout prendre cette méthode est la plus sure et la plus avantageuse pour l’Am. unie, dont l’indépendance se cimente, et aura lieu moyennant sa persévérance dans son union, et dans son industrie à tirer tous sortes de secours d’un commerce favorisé.
Si Mr. C― est encore à Paris, je lui présente ici mes respects, et l’assurance de l’empressement avec lequel je saisirai toutes les occasions de correspondre avec lui par-tout où il sera. Son adieu et son départ pour l’Am. me touche extremement; rien ne peut m’adoucir la peine que me cause son éloignement, que l’idée du bien de la cause commune qui doit résulter de tous ses mouvements. Il faut que je l’aime et qu’il m’aime toujours. Dieu le garde et conserve. Daignez Messieurs me donner de ses nouvelles, quand vous en aurez. Recevez, Monsr., avec Mr. D― les assurances du respect et de l’attachement le plus vrai, avec lequel je suis, pour toute ma vie

P.S. J’avois résolu, et témoigné dimanche passé mon dessein, de profiter du moment où je serois libre, pour aller m’aboucher avec vous, Messieurs, à Paris, vous exposer mes circonstances, et vous consulter. On m’a fait entendre, qu’on aimeroit mieux que je restasse, pour être utile le plutôt le mieux, et que ce qui feroit l’objet de mon voyage pouvoit se faire plus facilement et plus promptement par Lettres, sans préjudice de ce à quoi l’on m’emploiroit en ce pays. J’attendrai donc, et me conduirai Messrs. selon vos ordres et directions. La conversation ci-dessus est le raccourci d’une conversation que je suis censé ne pas rendre; On m’a assuré qu’on a en moi une entiere confiance. Je tâcherai de la mériter toujours plus à tous égards. Il ne faudra plus m’ecrire à Leide, ou je ne demeurerai plus mais tout simplement à Lahaie, sans autre, comme Mr. D― fait déjà .
Paris à Mr. B. F―

